            Case 1:96-cr-01123-SHS Document 114 Filed 06/29/21 Page 1 of 1


Federal Defenders                                                               Southern District
                                                 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                          Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                            Sowhern Di.wricl of New )·h rk
Executive Direcu1r                                                             Jenni fer L. Brown
                                                                                A u oml"J-in-Cha.Tge



                                                   June 28, 2021
    BYECF

    Honorable Sidney H. Stein
    United States District Judge
    Southern District of New York
                                                  MEMO ENDORSED
    500 Pearl Street
    New York, NY 10007

                Re:   United States v. Alfred White,
                      96 Cr. 1123 (SHS)

     Dear Judge Stein:

          I write regarding the Court's Order dated June 11, 2021 in the above -
    captioned case appointing the Federal Defenders of New York to represent
    Alfred White in his pending motions under 18 U .S.C. § 3582(c)(l)(A) and 28
    U.S.C. § 2255. Dkt. No. 111. Without objection from the Government, I
    request an extension of time from July 2, 2021 to July 23, 2021 to file
    memoranda of law in support of Mr. White's pending motions .


                                                   Respectfully Submitted,



                                                               alack, Esq.
                                                   Assistant Federal Defender
                                                   (646) 315-1527


     Cc (by ECF) :AUSA J ane Chong


     Request granted.
     Dated: New York, New York
            June 28, 2021
